DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 21-40 are currently pending in the application.  Claims 28-40 are withdrawn.  Claims 21-27 have been examined.  This communication is the first action on the merits.  


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I. Claims 21-27 drawn to market data gathering, market analysis or market modelling, classified in G06Q 30/0201.
	II. Claims 28-34 drawn to awarding of a frequent usage incentive independent of the monetary value of a good or service purchased, classified in G06Q 30/0231.
	III. Claims 35-40 drawn to tracking activity of a user, classified in H04L 67/535.
The inventions are distinct, each one from the other because of the following reasons:
	Inventions I-III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such at least one formulation module operating on a server and configured to analyze the collected data and predetermined algorithms of each contracted company, which is not required for subcombinations II-III.  Subcombination II has a separate utility such as at least one module operating on a benefits app and coupled to a server configured to analyze subscribed member purchases from contracted companies for determining subscribed member purchases earned rewards benefits points, which is not required for subcombinations I and III.  Subcombination III has a separate utility such as at least one retail module operating on a benefits app and coupled to a server configured to gather identification of GPS tracked retail locations visited by the member daily including time spent at each retail location and any purchase transactions, which is not required for subcombinations I-II.  See MPEP § 806.05(d).
	The Examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	(a) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
	(b) the prior art applicable to one invention would not likely be applicable to another invention.
	(c) the inventions have acquired a separate status in the art in view of their different classification;
	(d) the inventions have acquired a separate status in the art in view of their divergent subject matter.
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation on August 16, 2022 with Attorney, Edmond DeFrank, a provisional election was made without traverse to prosecute the invention of Group I, claims 21-27.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 28-40 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	The disclosure of the prior-filed application, Application No. 16/271,801, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 16/271,801 at least does not disclose a module operating on the benefits app and coupled to the server configured to collect demographics; at least one formulation module operating on the server and configured to analyze the collected data and predetermined algorithms of each contracted company to produce non-universal and unique personalized benefits to each individual subscribed member; and at least one rewards module coupled to the server configured to issue unique personalized benefits to each individual subscribed member.
	Therefore, as the present application is a continuation of the prior-filed application, Application No. 16/271,801; and the claims are not supported by the disclosure of the application, the current claims, 21-27 of present application do not receive priority to the filing date of Application No. 16/271,801.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 21, the claim limitations “a benefits app coupled to the server configured to interface with individual subscribed members;” “a module operating on the benefits app and coupled to the server configured to collect ...;” “at least one formulation module operating on the server and configured to analyze ...;” and “at least one rewards module coupled to the server configured to issue ...” have been analyzed to determine whether they should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on this analysis, set forth below, it has been determined that the claims should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim 21 limitations “a benefits app coupled to the server configured to interface with individual subscribed members;” “a module operating on the benefits app and coupled to the server configured to collect ...;” “at least one formulation module operating on the server and configured to analyze ...” and “at least one rewards module coupled to the server configured to issue ...” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the generic placeholder “a benefits app” coupled with functional language “configured to interface ...”, “a module” coupled with functional language “configured to collect ...”, “at least one formulation module” coupled with functional language “configured to analyze …”,  and “at least one rewards module” coupled with functional language “configured to issue...” without reciting sufficient structure, material or acts to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
	A review of the specification does not show definite structures for the “benefits app coupled to the server configured to interface ...;” “module operating on the benefits app and coupled to the server configured to collect ...;” “formulation module operating on the server and configured to analyze ...;” and “rewards module coupled to the server configured to issue...” to perform the entire claimed functions and fails to provide a single algorithm which clearly link the structure, material, or acts to the recited functionalities.  Therefore, the claim is indefinite. Claims 22-27 by being dependents of Claim 21 are also rejected.
	A sufficient recitation of structure includes recitation of both 1) a particular device which performs the function and 2) the algorithm/process which the particular device employs to achieve the claimed function. The corresponding structure must be more than simply a general purpose computer or microprocessor operable to perform the recited functionality - see MPEP 2181(II)(B).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the lack of corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters, in response to this Office action. 
	If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.   For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 21-27 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 21 is directed towards a system, which is a statutory category of invention.
	Although, claim 21 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that recite the abstract ideas are: communicate with subscribed members and contracted companies; interface with individual subscribed members; collect GPS location data, self-reported member data, social media Browsing data, products and services purchases, demographics, and DNA data of the individual subscribed member; analyze the collected data and predetermined algorithms of each contracted company to produce non-universal and unique personalized benefits to each individual subscribed member; and issue unique personalized benefits to each individual subscribed member.  These limitations, comprise commercial interactions or legal interactions, including contracts; marketing or sales activities, behaviors, and business relations; as well as managing personal behavior including social activities and following rules or instructions.  And are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim are recited at a high level of generality and amounts to generally “apply” the abstract concept in a computer environment.  In particular the claim recites the additional elements referring to a server configured to; a benefits app coupled to the server configured to; a module operating on the benefits app and coupled to the server configured to; at least one formulation module operating on the server and configured to; at least one rewards module coupled to the server configured to, which are recited at a high level of generality and merely uses a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations amount to instructions to implement the abstract idea on a computer.  Viewing these limitations individually, the limitations generically referring to a server; a benefits app coupled to the server; a module operating on the benefits app and coupled to the server; a formulation module operating on the server; a rewards module coupled to the server, do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing basic computer functions, and with no specific examples of the algorithms themselves which achieve the functionalities claimed.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	A review of dependent claims 22-27, likewise, do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fawzy (US Publication 2022/0084015) in view of LaFever (US Publication 2016/0283745).
A.	In regards to Claim 21, Fawzy/LaFever teache DNA data personalized member benefits program system, comprising:
	a server configured to communicate with subscribed members and contracted companies; Fawzy [0131: server may be programmed to distribute the identification code to a mobile communications device. In certain embodiments, the server includes a database with contact information for members of the community organization, and may include contact information for associates or affiliates of the community organization. Also, the server can be programmed such that system users can arrange to automatically send electronic communications to third parties regarding acceptance of the sponsorship proposal to members of the community organization]
	a benefits app coupled to the server configured to interface with individual subscribed members; Fawzy [0138: individuals participate in a sponsorship and/or digital/electronic network where purchase offers, prizes, and/or other marketing information are presented through a code that can be scanned/read via a mobile device app, e.g., barcode being scanned by an app on a smart phone or computer tablet];
	at least one formulation module operating on the server and configured to analyze the collected data and predetermined algorithms of each contracted company to produce non-universal and unique personalized benefits to each individual subscribed member; Fawzy [0138: business deal is presented to the user that is unique to that user. The uniqueness of the deal is determined by an algorithm or set of algorithms within the system, based on the activity of the user in the system and information input by the user into the system];
	and at least one rewards module coupled to the server configured to issue unique personalized benefits to each individual subscribed member; Fawzy [0163: configuring the server to display offers, prizes, or other marketing information on system user devices; and linking a digital application function to the user, wherein the digital application function displays offers, rewards or prizes, which are unique to the user];
	Fawzy discloses collecting self-reported member data [0117: track accumulation of self-reported ethical acts that an individual has accomplished through either a prescribed drop-down menu of items, or free-text search], but does not specifically disclose, a module operating on the benefits app and coupled to the server configured to collect GPS location data, social media Browsing data, products and services purchases, demographics, and DNA data of the individual subscribed member.  This is disclose by LaFever [0226: privacy server module which securely manages various data attributes and data attribute combinations, which may include but are not limited to behavioral data, transaction histories, credit ratings, identity information, social network data, personal history information, medical information; 0386: application operated by the trusted party sends back two sets of periodically-changing information, one for GPS data, one for blood pressure levels; 0008: data elements may be collected both online and offline through a variety of sources including, but not limited to, activity on social networking sites; and purchases at brick-and-mortar stores and/or on e-commerce websites; 0365: non-identifying temporal data shared in an anonymous fashion based on the users' real-time location, real-time activities, or during a particular temporal period, e.g., with receiving entities that are located within a prescribed distance of a particular geographic location or within a prescribed category. In this manner, receiving entities could have an accurate aggregated view of the demographics of their potential customer base--in terms of age, gender, income, and other features; 0326: abstraction module may also be used to abstract data related to data subjects such as things which may include, but are not limited to: biometric data; genetic information].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Fawzy with the teachings from LaFever with the motivation to leverage the unique capabilities of mobile devices to aggregate a user's personal preference information gathered from across a variety of unrelated and disparate sources and share a user's information (on an anonymous or personalized basis) with vendors to facilitate time and/or location sensitive personalized commercial opportunities. LaFever [0352].
B.	In regards to Claims 23, further comprising the personalized member benefits program configured to personalize member benefits based on a member's demographics, work, daily activities including locations visited, travels, and product purchasing, and social media browsing history.  This is disclosed by the combination of Fawzy/LaFever, see Claim 21 above.
C.	In regards to Claim 27, further comprising the at least one rewards module coupled to the server configured to match the unique personalized benefits and communicate the matching benefits promotions to each individual subscribed member for redemption with the benefits app.  This is disclosed by the combination of Fawzy/LaFever, see Claim 21 above.

Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fawzy (US Publication 2022/0084015) in view of LaFever (US Publication 2016/0283745) in further view of Saleh (US Publication 2019/0303941).
A.	In regards to Claim 22, Fawzy does not specifically disclose, further comprising a GPS tracking device operating on the benefits app and coupled to the server configured for GPS tracking of a member's daily living activities and travel to identifiable business, entertainment, recreational, medical, and retail locations. This is disclosed by Saleh [0023: location component configured to determine, track, monitor, and/or provide an instant geographical location of the user device; the geographical location may include zip-code information, area-code information, street address information, and/or various other generally known types of location information (i.e. business, entertainment, recreational, medical, and retail locations); the location information may be automatically obtained and/or provided by the user device via an internal or external monitoring component that utilizes a global positioning system (GPS), which uses satellite-based positioning, and/or assisted GPS (A-GPS), which uses cell tower information to improve reliability and accuracy of GPS-based positioning].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Fawzy with the teachings from Saleh with the motivation to provide a marketing campaign analysis that enables a service provider server to generate marketing data (e.g., an incentive, a promotion, etc.) customized for a user based on the outcome produced by a data analysis module.  Saleh [0062].
B.	In regards to Claim 26, Fawzy does not specifically disclose, further comprising the benefits app on a member's digital device coupled to the server configured to gather personalized member data of subscribed members from GPS tracking from a member's worldwide GPS coordinates.  This is disclosed by Saleh [004: information may correspond to a user behavior along time dimension, such as a daily balance of a user account over a period of time, a number of transaction requests (e.g., login requests, payment transaction requests, fund withdrawal requests, etc.) made daily over a period of time, etc. In another example where the dimension is a geographical dimension, the information may correspond to a number of times that a customer has visited different geographical locations in the past; 0023: geographical location include GPS coordinates].  The motivation being the same as claim 22.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fawzy (US Publication 2022/0084015) in view of LaFever (US Publication 2016/0283745) in further view of Mishne (US Publication 2020/0135300).
A.	In regards to Claim 24, Fawzy discloses allowing a member to redeem benefits with earned program points from contracted companies, Fawzy [0257: third party redemption network], but does not specifically disclose, further comprising the unique personalized member benefits configured from each individual subscribed member's DNA data for allowing a member to redeem benefits from contracted companies.  This is disclosed by Mishne [0056: using genomic data to not only provide traditional information such as biomarker identification, genotyping, ancestry analysis, risk of inheriting various diseases, etc. but supplement that traditional information with a genomic route to insights and/or information supporting benefit personalized for the subject; 0070: example, a genomic direct-to-consumer service provider may be interested in providing information supporting a gym membership at a partner company to a subject that is obese and at risk for heart disease. Alternatively, a third party service provider may be interested in providing a coupon for money off a next mammogram for subjects that are at risk for breast cancer].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Fawzy with the teachings from Mishne with the motivation to provide insight and/or information supporting a product, service, event, or benefit associated with each of the selected one or more genomic routes (DNA) to a subject Mishne [0018].
B.	In regards to Claim 25, Fawzy does not specifically disclose, further comprising at least one database operating on the server configured to record and retrieve personalized member data including hereditary DNA tests and ancestry DNA tests.  This is disclosed by Mishne [0055: conventionally a subject may seek out genomic direct-to-consumer services that include the subject providing a biological sample, a laboratory performing genomic analysis of the biological sample (e.g., biomarker identification, genotyping, ancestry analysis, risk of inheriting various diseases, etc.); 0062: program modules may include a genomic data collector that is configured to generate, collect and/or save genomic data for each subject to the database].  The motivation being the same as claim 24.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).